Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventors regard as the invention,  because these claims recite “the melting temperature of the brittle material”.   This is indefinite since some brittle materials such as glass do not have clearly-defined melting points.  (Corning, “All About Glass”, p. 1, para. 2).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claims 1-14,17-23 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Bowden et. al. US 11,111,170.
Bowden teaches,
Regarding claim 1,   
 A method for separating and releasing ( abstract, "separating and removing") 
a closed-form piece from a workpiece ( abstract, "interior contoured shapes") 
made of a brittle material (abstract, "glass") 
 using a beam of laser-radiation (abstract, "pulse laser") , 
the method comprising:
 	providing a workpiece having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") 
 created by laser processing (abstract, "pulse laser") ;
 	applying the beam of laser-radiation to the closed-form piece for a first duration, the beam of laser-radiation initiating cracking between the (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path";  The first pre-determined path in Bowden is the contour path defined by the laser defect holes.  The first laser beam in Bowden is the defect-forming laser,  while the second beam is used to propagate a crack along the defects. ); 
	pausing application of the beam of laser-radiation while the cracking propagates completely between the defects (col 3, lines 40-50, “propagating crack through each defect thereby isolating”;  col 2., line 26,  “heating the plug after the isolating” ;   The word “after” requires that heating of the plug not commence until the previous step of crack propagation has been accomplished.  This is logically equivalent to pausing “	and applying the beam of laser-radiation for a second duration, the beam of laser-radiation heating at least a portion of the closed-form piece (col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application was preceded by a laser application to the contour,  it is considered to be a “second duration” of laser application.)
 above the melting temperature of the brittle material, the melting causing deformation (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").

Regarding claim 2,  the separating and releasing method of claim 1, 
wherein the defects were created by laser filaments formed by focusing a beam of pulsed laser-radiation. (abstract "pulse laser ").

Regarding claim 3,  the separating and releasing method of claim 1, 
wherein the defects are in the form of voids (FIG. 3, col. 8, line 24, "hole and a rim about the hole"; Holes are voids. ).

Regarding claim 4,  the separating and releasing method of claim 1, 
wherein the beam of laser-radiation is generated by a CO2 laser ( col. 9, lines 15-18).  


Regarding claim 5,  the separating and releasing method of claim 1, 
wherein the first duration is at least 0.1 seconds (  col. 31, line 53,  “12 meters/minute”)  (  col. 31, line 57, “95 millimeters” ).
Path scanned was circle with radius (r) = 95 millimeters. 

Circumference, the distance scanned,  was π2r = π2(95mm) = 597mm

Scan speed = 12 meters/minute = 12000mm/60 seconds = 200 mm/second

Time to scan this distance  is circumference / speed = (597 mm/ 200 mm/second) = 2.98 seconds,  which is “at least 0.1 seconds.”



Regarding claim 6,  wherein the duration of the pausing step is at least one second.( col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur after the laser spot passes a given location,  this teaches up to a one second pause before heating may commence.     )


( col. 32, line 5 , “4 seconds”  )

Regarding claim 8,  the separating and releasing method of claim 1, 
wherein the beam of laser-radiation is translated along an irradiation path within the closed-form piece during the first duration  (col. 3, lines 1-5, "traversing a second laser beam on the first pre-determined path"   )  
and the second duration ( col. 3,  lines 15-20, "third laser beam may traverse the plug on a plurality of closed paths";  In the reference, the “first laser beam” forms the defect contour using pulses,  the second beam traces out the contour,  and the third beam goes to the center of the plug.    The “second laser beam” in the reference corresponds to the laser of the claim that operates for “a first duration”.  Both lasers  are the first to traverses the contour of hole-like defects cut by the pulse-laser,  and both operate for the same purpose,  which is to apply heat to the contour-of-defects so that a crack will propagate between the defects... of the shape to be cut, that is,  the first pre-determined path.   Since the reference “second laser beam” traverses the path of defects which is the boundary between the closed-form piece and the remainder of the workpiece,  the Examiner interprets this beam to be,  at least in part,  “within the closed-form piece”,  since the laser spot straddles the boundary and therefore overlaps into the closed-form piece.   The “third laser beam” of the reference corresponds to a laser which operates during “the second duration” .  In both the reference and the claims,  this laser operates to heat and deform the plug,  and thus cause separation of the plug from the workpiece.   ).

Regarding claim 9. the separating and releasing method of claim 1, 
wherein the second duration ( col. 32, line 5 , “4 seconds”  ) 
 is longer than the first duration.   ( col. 31, lines 55-65; 12m/min speed over 95mm radius circular path,  implies 2.98 seconds.)   
first  duration calculated time:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 

         4 seconds > 2.98 seconds

Regarding claim 10,  the separating and releasing method of claim 1, 
( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts” = 200J/s; 4 s x 200 J/s = 800J  ) 
than during the first duration (  col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.; 170-watt laser =170 J/s; 170 J/s x 2.98s = 455J ;    800J > 455J   )    
calculations:             
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J
.  


Regarding claim 11,  the separating and releasing method of claim 1, wherein laser-radiation energy applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 4 s x 200 J/s = 800 joules (J)   ) 
exceeds laser-radiation energy applied during the first duration ( col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.;”170 watts” = 170 J/s;  170 J/s x 2.98s = 455 joules (J) )
 
 by a multiple greater than or equal to 1.5. ( 800 J / 455 J = 1.76 > 1.5) 
calculations:
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J





Regarding claim 12, the separating and releasing method of claim 1, 
wherein the largest linear dimension of the closed-form piece is less than 5 millimeters.  (col. 30, lines 10-12, " 0.1 millimeters to 3 millimeters in ...diameter").	

Regarding claim 13, the separating and releasing method of claim 1, 
wherein the brittle material is a glass ( abstract, "glass").

Regarding claim 14, the separating and releasing method of claim 1,
 wherein the closed-form piece is released from the rest of the workpiece spontaneously after the opening of the gap ( col. 32, lines 6-10, "plugs were allowed to cool passively...whereupon plugs dropped from the glass").

	
	Regarding claim 17, a method for separating and releasing ( abstract, "separating and removing") 
a closed-form piece ( abstract, "interior contoured shapes") 
 from a workpiece made 10of a brittle material (abstract, "glass") 
using a beam of laser-radiation (abstract, "pulse laser"), 

the method comprising: 

providing a workpiece  having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") created by laser processing (abstract, "pulse laser"); 

applying the beam of laser-radiation to the closed-form piece for a  first duration, the beam of laser-radiation initiating cracking between the defects ; (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path"; The pre-determined path in Bowden is the contour of defects defining boundary of the closed-form piece.  In Bowden,  the first laser beam is the one that creates the defect contour,  and the second laser beam is the one that propagates cracks along the defect contour.  ) 

15pausing application of the beam of laser-radiation for at least one second while the cracking propagates completely between the defects; ( col 3, lines 40-50, “propagating crack through each defect thereby isolating”;  col 2., line 26,  “heating the plug after the isolating” ;   The word “after” requires that heating of the plug not commence until the previous step of crack propagation has been accomplished  It can take up to one second for the crack to propagate after being touched by the laser spot.;  col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second 

 	and applying the beam of laser-radiation for a second duration, (col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application to the plug in Bowden was preceded by Bowden’s a laser application to the contour,  it is considered to the same as the  “second duration” of laser application in the claim.)
 the beam of laser-radiation heating at least a portion of the closed-form piece above the melting temperature (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
 	of the brittle material( abstract, “glass”); 

  	20wherein more laser-radiation energy is applied during the 

second duration than during the first duration (see discussion 

under claim 10 for energy calculation) .


and cooling after the second duration opens a gap between 

the closed-form piece and the rest of the workpiece (col. 26, line 65, “gap”  between the closed-form piece and the rest of the workpiece; col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
.  



Regarding claim 18,  Bowden further discloses the separating and releasing method of claim 17, wherein the defects were created by laser filaments formed by a focused beam of pulsed laser-radiation (abstract, "ultra-short pulse laser to form defect..." ).

Regarding claim 19,  Bowden further discloses the separating and releasing method of claim 17, wherein the defects are in the form of voids (FIG. 3,  picture of defect hole i.e. voids ).

Regarding claim 20,  Bowden further discloses the separating and releasing method of claim 17, wherein the beam of laser- radiation is generated by a CO2 laser ( col. 3, lines 5-8, "CO2 laser" ).


forming a plurality of defects ( abstract, "defect lines")   in the workpiece along an outline of the closed-form piece(col. 5, “along a first closed path”   ) using a pulsed first beam from a first laser (abstract, "pulse laser" ) ;  
applying a second laser beam from a second laser to the closed-form piece for a first duration, (col. 3, "traversing a second laser beam over the first pre-determined path"); 
 	the second laser beam initiating cracking between the defects( col. 2, lns 48-50, "propagate a crack through each defect line"; col 3, line 47 “propagating a crack through each defect”; col. 4, lines 40-45,”propagating crack may comprise heating with …a CO2 laser “) 
pausing application of the second laser beam while the cracking propagates completely between the defects (col 3, lines 40-50, “propagating crack through each defect thereby isolating”;  col 3., lines 45-50,  “heating the plug after isolating” ;   The word “after” requires that heating of the plug not commence until the previous step of crack 
 	and applying the second laser beam to the closed-form piece for a second duration, the second laser beam heating at least a portion of the closed-form piece above the melting temperature of the brittle material, the melting causing deformation(col. 26, 15-16, "laser beam is directed at the center of the plug"; col. 26, lines 15-25, "heat to greater than or equal to softening temperature");
wherein contraction of the deformed closed-form piece during cooling after the second duration opens a gap (col 26, line 65) between the closed-form piece and the rest of the workpiece( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").

	Regarding claim 22,  the separation and releasing method of claim 21, wherein the duration of the pausing step is a least one second. ( col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before heating may commence.)

Regarding claim 23, the separating and releasing method of claim 21,
 wherein more laser energy is applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 800 joules ) 
 than during the first duration. ( col. 31, lines 55-65;  12m/minute   scan speed;  95mm radius circular path ;  170 watts ; 455 joules )  
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden US 11,111,170 in view of Bohme US 2016/0280580.
Bowden discloses the invention as discussed above,  but does not disclose the step of applying ultrasonic energy.   

Regarding claim 15,  Bohme discloses a step of applying ultrasonic energy( para. 0040, “ultrasonic treatment”) to the closed-form piece (para. 0040, “interior of the cut contour”) , thereby causing release of the closed-form piece( para. 0040. “contour to be separated”)  from the rest of the workpiece.

Regarding claim 16,  Bohme discloses a step of applying ultrasonic energy to the rest of the workpiece, thereby causing release of the closed-form piece from the rest of the workpiece ( para. 0041, "ultrasound treatment of the contour…and…remaining substrate regions…the contour to be separated can be treated with ultrasound …simultaneous ultrasound treatment of the contour to be separated and such remaining substrate regions is possible…")
With respect to claims 15 and 16, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Bowden to include ultrasound treatment as taught by Boehm in order to better detach portions from the workpiece.
Claims 1-14,17-23 are rejected under 35 U.S.C. 103  as being obvious over Bowden et. al. US 11,111,170 in view of Li et. al. WO 2016/081548.
Bowden teaches,
Regarding claim 1,   
 A method for separating and releasing ( abstract, "separating and removing") 
( abstract, "interior contoured shapes") 
made of a brittle material (abstract, "glass") 
 using a beam of laser-radiation (abstract, "pulse laser") , 
the method comprising:
 	providing a workpiece having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") 
 created by laser processing (abstract, "pulse laser") ;
 	applying the beam of laser-radiation to the closed-form piece for a first duration, the beam of laser-radiation initiating cracking between the defects (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path";  The first pre-determined path in Bowden is the contour path defined by the laser defect holes.  The first laser beam in Bowden is the defect-forming laser,  while the second beam is used to propagate a crack along the defects. ); 
 “	and applying the beam of laser-radiation for a second duration, the beam of laser-radiation heating at least a portion of the closed-form piece (col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application was preceded by a laser application to the contour,  it is considered to be a “second duration” of laser application.)
 above the melting temperature of the brittle material, the melting causing deformation (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
	wherein contraction of the deformed closed-form piece during cooling after the second duration opens a gap (col. 26, line 65, “gap”)  between the closed-form piece and the rest of the workpiece ( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
Bowden does not expressly teach 	pausing application of the beam of laser-radiation while the cracking propagates completely between the defects.
Li teaches pausing application of the beam of laser-radiation while the cracking propagates completely between the defects ( para. 0052, “laser power can be reduced”; also par 007. lines 1-9, teaches that after the heating, cooling of the brittle material was provided thereby causing the crack to propagate along the crack path. This necessarily means that col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before the next step may commence.  )
Therefore,  it would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for pausing of laser-radiation as taught by Li In order to prevent crack stalling 

Regarding claim 2,  Bowden discloses the separating and releasing method of claim 1, 
wherein the defects were created by laser filaments formed by focusing a beam of pulsed laser-radiation. (abstract "pulse laser ").

Regarding claim 3,  Bowden discloses the separating and releasing method of claim 1, 
wherein the defects are in the form of voids (FIG. 3, col. 8, line 24, "hole and a rim about the hole"; Holes are voids. ).

Regarding claim 4,  Bowden discloses the separating and releasing method of claim 1, 
wherein the beam of laser-radiation is generated by a CO2 laser ( col. 9, lines 15-18).  


Regarding claim 5,  Bowden discloses  the separating and releasing method of claim 1, 
wherein the first duration is at least 0.1 seconds (  col. 31, line 53,  “12 meters/minute”)  (  col. 31, line 57, “95 millimeters” ).
Path scanned was circle with radius (r) = 95 millimeters. 

Circumference, the distance scanned,  was π2r = π2(95mm) = 597mm

Scan speed = 12 meters/minute = 12000mm/60 seconds = 200 mm/second

Time to scan this distance  is circumference / speed = (597 mm/ 200 mm/second) = 2.98 seconds,  which is “at least 0.1 seconds.”



Regarding claim 6,  Bowden discloses wherein the duration of the pausing step is at least one second.( col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur after the laser spot passes a given location,  this teaches up to a one second pause before heating may commence. ;  para. 0052, “laser col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before the next step may commence.   )
Therefore,  it would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for pausing of laser-radiation as taught by Li In order to prevent crack stalling or crack arrest and thus prevent degradation of the edge of strength of the laser cut edge (Li par. 0034, ll. 1-3) and thus provide better quality of the cut (Li par. 0035. ll.  par. 13-17)



Regarding claim 7, Bowden discloses the separating and releasing method of claim 1, wherein the second duration is at 5least 0.1 seconds ( col. 32, line 5 , “4 seconds”  )

Regarding claim 8,  Bowden discloses the separating and releasing method of claim 1, 
wherein the beam of laser-radiation is translated along an irradiation path within the closed-form piece during the first duration  (col. 3, lines 1-5, "traversing a second laser beam on the first pre-determined path"   )  
and the second duration ( col. 3,  lines 15-20, "third laser beam may traverse the plug on a plurality of closed paths";  In the reference, the “first laser beam” forms the defect contour using pulses,  the second beam traces out the contour,  and the third beam goes to the center of the plug.    The “second laser beam” in the reference corresponds to the laser of the claim that operates for “a first duration”.  Both lasers  are the first to traverses the contour of hole-like defects cut by the pulse-laser,  and both operate for the same purpose,  which is to apply heat to the contour-of-defects so that a crack will propagate between the defects. .   of the shape to be cut, that is,  the first pre-determined path.   Since the reference “second laser beam” traverses the path of defects which is the boundary between the closed-form piece and the remainder of the workpiece,  the Examiner interprets this beam to be,  at least in part,  “within the closed-form piece”,  since the laser spot straddles the boundary and therefore overlaps into the closed-form piece.   The “third laser beam” of the reference corresponds to a laser which operates during “the second duration” .  In both the reference and the claims,  this laser operates to heat and deform the plug,  and thus cause separation of the plug from the workpiece.   ).

Regarding claim 9. Bowden discloses  the separating and releasing method of claim 1, 
wherein the second duration ( col. 32, line 5 , “4 seconds”  ) 
 is longer than the first duration.   ( col. 31, lines 55-65; 12m/min speed over 95mm radius circular path,  implies 2.98 seconds.)   
first  duration calculated time:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 

         4 seconds > 2.98 seconds

Regarding claim 10, Bowden discloses the separating and releasing method of claim 1, 
wherein more laser-radiation 15energy is applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts” = 200J/s; 4 s x 200 J/s = 800J  ) 
than during the first duration (  col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.; 170-watt laser =170 J/s; 170 J/s x 2.98s = 455J ;    800J > 455J   )    
calculations:             
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J
.  


Regarding claim 11,  Bowden discloses the separating and releasing method of claim 1, wherein laser-radiation energy applied during the ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 4 s x 200 J/s = 800 joules (J)   ) 
exceeds laser-radiation energy applied during the first duration ( col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.;”170 watts” = 170 J/s;  170 J/s x 2.98s = 455 joules (J) )
 
 by a multiple greater than or equal to 1.5. ( 800 J / 455 J = 1.76 > 1.5) 
calculations:
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J





Regarding claim 12, Bowden discloses the separating and releasing method of claim 1, 
(col. 30, lines 10-12, " 0.1 millimeters to 3 millimeters in ...diameter").	

Regarding claim 13, Bowden discloses  the separating and releasing method of claim 1, 
wherein the brittle material is a glass ( abstract, "glass").

Regarding claim 14, Bowden discloses the separating and releasing method of claim 1,
 wherein the closed-form piece is released from the rest of the workpiece spontaneously after the opening of the gap ( col. 32, lines 6-10, "plugs were allowed to cool passively...whereupon plugs dropped from the glass").

	
	Regarding claim 17, Bowden discloses a method for separating and releasing ( abstract, "separating and removing") 
( abstract, "interior contoured shapes") 
 from a workpiece made 10of a brittle material (abstract, "glass") 
using a beam of laser-radiation (abstract, "pulse laser"), 

the method comprising: 

providing a workpiece  having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") created by laser processing (abstract, "pulse laser"); 

applying the beam of laser-radiation to the closed-form piece for a  first duration, the beam of laser-radiation initiating cracking between the defects ; (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path"; The pre-determined path in Bowden is the contour of defects defining boundary of the closed-form piece.  In Bowden,  the first laser beam is the one that creates the defect contour,  and the second laser beam is the one that propagates cracks along the defect contour.  ) 


 	and applying the beam of laser-radiation for a second duration, (col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application to the plug in Bowden was preceded by Bowden’s a laser application to the contour,  it is considered to the same as the  “second duration” of laser application in the claim.)
 the beam of laser-radiation heating at least a portion of the closed-form piece above the melting temperature (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
 	of the brittle material( abstract, “glass”); 

  	20wherein more laser-radiation energy is applied during the 

second duration than during the first duration (see discussion 

under claim 10 for energy calculation) .


and cooling after the second duration opens a gap between 

the closed-form piece and the rest of the workpiece (col. 26, line 65, “gap”  between the closed-form piece and the rest of the workpiece; col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
	Bowden does not expressly disclose 15pausing application of the beam of laser-radiation for at least one second while the cracking propagates completely between the defects; 
	Li teaches pausing application of the beam of laser-radiation while the cracking propagates completely between the defects ( para. 0052, “laser power can be reduced”; Specification p. 8, lines 24-25 defines “pausing” as follows:  "pausing" means reducing the power of beam of laser-radiation 40 incident on closed-form piece.   Li further teaches that reducing power prevents crack tip from coming too close to the training edge of the laser beam.  The pausing commences while the cracking propagates completely between the defects.  Bowden teaches that cracking may continue along a line as long as one second after exposure of the area to the laser spot. col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before the next step may commence. In addition,  par 007. ll. 1-9, teaches that after the heating, cooling of the brittle material was provided thereby causing the crack to 
Therefore,  it would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for pausing of laser-radiation as taught by Li In order to prevent crack stalling or crack arrest and thus prevent degradation of the edge of strength of the laser cut edge (Li par. 0034, ll. 1-3) and thus provide better quality of the cut (Li par. 0035. ll.  par. 13-17)



Regarding claim 18,  Bowden further discloses the separating and releasing method of claim 17, wherein the defects were created by laser filaments formed by a focused beam of pulsed laser-radiation (abstract, "ultra-short pulse laser to form defect..." ).

Regarding claim 19,  Bowden further discloses the separating and releasing method of claim 17, wherein the defects are in the form of voids (FIG. 3,  picture of defect hole i.e. voids ).

( col. 3, lines 5-8, "CO2 laser" ).

Regarding claim 21, a method for creating, separating and releasing a closed-form piece from a workpiece made of a brittle material, the method comprising: 
forming a plurality of defects ( abstract, "defect lines")   in the workpiece along an outline of the closed-form piece(col. 5, “along a first closed path”   ) using a pulsed first beam from a first laser (abstract, "pulse laser" ) ;  
applying a second laser beam from a second laser to the closed-form piece for a first duration, (col. 3, "traversing a second laser beam over the first pre-determined path"); 
 	the second laser beam initiating cracking between the defects( col. 2, lns 48-50, "propagate a crack through each defect line"; col 3, line 47 “propagating a crack through each defect”; col. 4, lines 40-45,”propagating crack may comprise heating with …a CO2 laser “) 

 	and applying the second laser beam to the closed-form piece for a second duration, the second laser beam heating at least a portion of the closed-form piece above the melting temperature of the brittle material, the melting causing deformation(col. 26, 15-16, "laser beam is directed at the center of the plug"; col. 26, lines 15-25, "heat to greater than or equal to softening temperature");
wherein contraction of the deformed closed-form piece during cooling after the second duration opens a gap (col 26, line 65) between the closed-form piece and the rest of the workpiece( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
Bowden does not disclose  pausing application of the beam of laser-radiation while the cracking propagates completely between the defects;
Li teaches pausing application of the beam of laser-radiation while the cracking propagates completely between the defects ( para. 0052, “laser power can be reduced”; Specification p. 8, lines 24-25 defines “pausing” as follows:  "pausing" means reducing the power of beam of laser-radiation 40 incident on closed-form piece.   Li further teaches that reducing power prevents crack tip from coming too close to the training edge of the laser beam. In addition,  par 007. ll. 1-9, teaches that after the heating, cooling of the brittle material was provided thereby causing the crack to propagate along the crack path. This necessarily means that heating of the material has be stopped/paused in order to provide cooling.)
Therefore,  it would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for pausing of laser-radiation as taught by Li In order to prevent crack stalling or crack arrest and thus prevent degradation of the edge of strength of the laser cut edge (Li par. 0034, ll. 1-3) and thus provide better quality of the cut (Li par. 0035. ll.  par. 13-17)

( col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before heating may commence.)


Regarding claim 23, Bowden teaches the separating and releasing method of claim 21,
 wherein more laser energy is applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 800 joules ) 
 than during the first duration. ( col. 31, lines 55-65;  12m/minute   scan speed;  95mm radius circular path ;  170 watts ; 455 joules )  
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J












	
Claims 1-14,17-23 are rejected under 35 U.S.C. 103  as being obvious over Bowden et. al. US 11,111,170 in view of Adams et. al. IEEE Transactions on Industry and General Applications, Mar/Apr 1965, pp. 90-96.
Bowden teaches,
Regarding claim 1,   
( abstract, "separating and removing") 
a closed-form piece from a workpiece ( abstract, "interior contoured shapes") 
made of a brittle material (abstract, "glass") 
 using a beam of laser-radiation (abstract, "pulse laser") , 
the method comprising:
 	providing a workpiece having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") 
 created by laser processing (abstract, "pulse laser") ;
 	applying the beam of laser-radiation to the closed-form piece for a first duration, the beam of laser-radiation initiating cracking between the defects (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path";  The first pre-determined path in Bowden is the contour path defined by the laser defect holes.  The first laser beam in Bowden is the defect-forming laser,  while the second beam is used to propagate a crack along the defects. ); 
(col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application was preceded by a laser application to the contour,  it is considered to be a “second duration” of laser application.)
 above the melting temperature of the brittle material, the melting causing deformation (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
	wherein contraction of the deformed closed-form piece during cooling after the second duration opens a gap (col. 26, line 65, “gap”)  between the closed-form piece and the rest of the workpiece ( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
Bowden does not expressly teach 	pausing application of the beam of laser-radiation while the cracking propagates completely between the defects.
Adams teaches pausing application of the beam of laser-radiation while the cracking propagates completely between the defects ( p. 93, 2nd 
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for the laser apparatus of Adams with one second pauses in order to control overheating of the workpiece.
Regarding claim 2,  Bowden discloses the separating and releasing method of claim 1, 
wherein the defects were created by laser filaments formed by focusing a beam of pulsed laser-radiation. (abstract "pulse laser ").

Regarding claim 3,  Bowden discloses the separating and releasing method of claim 1, 
wherein the defects are in the form of voids (FIG. 3, col. 8, line 24, "hole and a rim about the hole"; Holes are voids. ).

Regarding claim 4,  Bowden discloses the separating and releasing method of claim 1, 
( col. 9, lines 15-18).  


Regarding claim 5,  Bowden discloses  the separating and releasing method of claim 1, 
wherein the first duration is at least 0.1 seconds (  col. 31, line 53,  “12 meters/minute”)  (  col. 31, line 57, “95 millimeters” ).
Path scanned was circle with radius (r) = 95 millimeters. 

Circumference, the distance scanned,  was π2r = π2(95mm) = 597mm

Scan speed = 12 meters/minute = 12000mm/60 seconds = 200 mm/second

Time to scan this distance  is circumference / speed = (597 mm/ 200 mm/second) = 2.98 seconds,  which is “at least 0.1 seconds.”



Regarding claim 6,  Bowden does not teach  wherein the duration of the pausing step is at least one second.
Adams teaches wherein the duration of the pausing step is at least one second.  ( p. 93, 2nd fill paragraph, “pulses with a repetition rate of 1 per second”,  thus creating a 1 second pause between pulses. )




Regarding claim 7, Bowden discloses the separating and releasing method of claim 1, wherein the second duration is at 5least 0.1 seconds ( col. 32, line 5 , “4 seconds”  )

Regarding claim 8,  Bowden discloses the separating and releasing method of claim 1, 
wherein the beam of laser-radiation is translated along an irradiation path within the closed-form piece during the first duration  (col. 3, lines 1-5, "traversing a second laser beam on the first pre-determined path"   )  
and the second duration ( col. 3,  lines 15-20, "third laser beam may traverse the plug on a plurality of closed paths";  In the reference, the “first laser beam” forms the defect contour using pulses,  the second beam traces out the contour,  and the third beam goes to the center of the plug.    The “second laser beam” in the reference corresponds to the laser of the claim that operates for “a first duration”.  Both lasers  are the first to traverses the contour of hole-like defects cut by the pulse-laser,  and both operate for the same purpose,  which is to apply heat to the contour-of-defects so that a crack will propagate between the defects. .   of the shape to be cut, that is,  the first pre-determined path.   Since the reference “second laser beam” traverses the path of defects which is the boundary between the closed-form piece and the remainder of the workpiece,  the Examiner interprets this beam to be,  at least in part,  “within the closed-form piece”,  since the laser spot straddles the boundary and therefore overlaps into the closed-form piece.   The “third laser beam” of the reference corresponds to a laser which operates during “the second duration” .  In both the reference and the claims,  this laser operates to heat and deform the plug,  and thus cause separation of the plug from the workpiece.   ).

Regarding claim 9. Bowden discloses  the separating and releasing method of claim 1, 
wherein the second duration ( col. 32, line 5 , “4 seconds”  ) 
.   ( col. 31, lines 55-65; 12m/min speed over 95mm radius circular path,  implies 2.98 seconds.)   
first  duration calculated time:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 

         4 seconds > 2.98 seconds

Regarding claim 10, Bowden discloses the separating and releasing method of claim 1, 
wherein more laser-radiation 15energy is applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts” = 200J/s; 4 s x 200 J/s = 800J  ) 
than during the first duration (  col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.; 170-watt laser =170 J/s; 170 J/s x 2.98s = 455J ;    800J > 455J   )    
calculations:             
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J
.  


Regarding claim 11,  Bowden discloses the separating and releasing method of claim 1, wherein laser-radiation energy applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 4 s x 200 J/s = 800 joules (J)   ) 
exceeds laser-radiation energy applied during the first duration ( col. 31, lines 55-65;  200mm/s ( 12000 m/min)  laser scan speed over 95mm radius circular path (2 x 95 +pi = 597mm) requires 597/200=2.98s.;”170 watts” = 170 J/s;  170 J/s x 2.98s = 455 joules (J) )
 
 by a multiple greater than or equal to 1.5. ( 800 J / 455 J = 1.76 > 1.5) 
calculations:
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J






wherein the largest linear dimension of the closed-form piece is less than 5 millimeters.  (col. 30, lines 10-12, " 0.1 millimeters to 3 millimeters in ...diameter").	

Regarding claim 13, Bowden discloses  the separating and releasing method of claim 1, 
wherein the brittle material is a glass ( abstract, "glass").

Regarding claim 14, Bowden discloses the separating and releasing method of claim 1,
 wherein the closed-form piece is released from the rest of the workpiece spontaneously after the opening of the gap ( col. 32, lines 6-10, "plugs were allowed to cool passively...whereupon plugs dropped from the glass").

	
( abstract, "separating and removing") 
a closed-form piece ( abstract, "interior contoured shapes") 
 from a workpiece made 10of a brittle material (abstract, "glass") 
using a beam of laser-radiation (abstract, "pulse laser"), 

the method comprising: 

providing a workpiece  having a plurality of defects along an outline of the closed-form piece ( abstract, "defect lines") created by laser processing (abstract, "pulse laser"); 

applying the beam of laser-radiation to the closed-form piece for a  first duration, the beam of laser-radiation initiating cracking between the defects ; (col. 3, line 3 "traversing a second laser beam… over the first pre-determined path"; The pre-determined path in Bowden is the contour of defects defining boundary of the closed-form piece.  In Bowden,  the first laser beam is the one that creates the defect contour,  and the second laser beam is the one that propagates cracks along the defect contour.  ) 


 	and applying the beam of laser-radiation for a second duration, (col. 26, 15-16, "laser beam is directed at the center of the plug".  Since this laser application to the plug in Bowden was preceded by Bowden’s a laser application to the contour,  it is considered to the same as the  “second duration” of laser application in the claim.)
 the beam of laser-radiation heating at least a portion of the closed-form piece above the melting temperature (col. 26, lines 15-25, "heat to greater than or equal to softening temperature"); 	
 	of the brittle material( abstract, “glass”); 

  	20wherein more laser-radiation energy is applied during the 

second duration than during the first duration (see discussion 

under claim 10 for energy calculation) .


and cooling after the second duration opens a gap between 

the closed-form piece and the rest of the workpiece (col. 26, line 65, “gap”  between the closed-form piece and the rest of the workpiece; col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
	Bowden does not expressly disclose 15pausing application of the beam of laser-radiation for at least one second while the cracking propagates completely between the defects; 
Adams teaches wherein the duration of the pausing step is at least one second.  ( p. 93, 2nd fill paragraph, “pulses with a repetition rate of 1 per second”,  thus creating a 1 second pause between pulses. )
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for the laser apparatus of Adams with one second pauses in order to control overheating of the workpiece.
.  



Regarding claim 18,  Bowden further discloses the separating and releasing method of claim 17, wherein the defects were created by laser filaments formed by a focused beam of pulsed laser-radiation (abstract, "ultra-short pulse laser to form defect..." ).

(FIG. 3,  picture of defect hole i.e. voids ).

Regarding claim 20,  Bowden further discloses the separating and releasing method of claim 17, wherein the beam of laser- radiation is generated by a CO2 laser ( col. 3, lines 5-8, "CO2 laser" ).

Regarding claims 21 and 22, a method for creating, separating and releasing a closed-form piece from a workpiece made of a brittle material, the method comprising: 
forming a plurality of defects ( abstract, "defect lines")   in the workpiece along an outline of the closed-form piece(col. 5, “along a first closed path”   ) using a pulsed first beam from a first laser (abstract, "pulse laser" ) ;  
applying a second laser beam from a second laser to the closed-form piece for a first duration, (col. 3, "traversing a second laser beam over the first pre-determined path"); 
 col. 2, lns 48-50, "propagate a crack through each defect line"; col 3, line 47 “propagating a crack through each defect”; col. 4, lines 40-45,”propagating crack may comprise heating with …a CO2 laser “) 
pausing application of the second laser beam while the cracking propagates completely between the defects (col 3, lines 40-50, “propagating crack through each defect thereby isolating”;  col 3., lines 45-50,  “heating the plug after isolating” ;   The word “after” requires that heating of the plug not commence until the previous step of crack propagation has been accomplished,  which is logically equivalent to pausing “until” propagation is complete.)
 	and applying the second laser beam to the closed-form piece for a second duration, the second laser beam heating at least a portion of the closed-form piece above the melting temperature of the brittle material, the melting causing deformation(col. 26, 15-16, "laser beam is directed at the center of the plug"; col. 26, lines 15-25, "heat to greater than or equal to softening temperature");
wherein contraction of the deformed closed-form piece during cooling after the second duration opens a gap (col 26, line 65) between the closed-( col. 32, 5-10, "plugs were allowed to cool...whereupon plugs dropped from the glass discs...").
Bowden does not disclose  pausing application of the beam of laser-radiation while the cracking propagates completely between the defects;
Adams teaches wherein the duration of the pausing step is at least one second.  ( p. 93, 2nd fill paragraph, “pulses with a repetition rate of 1 per second”,  thus creating a 1 second pause between pulses. )
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Bowden to provide for the laser apparatus of Adams with one second pauses in order to control overheating of the workpiece.
	Regarding claim 22,  Bowden teaches the separation and releasing method of claim 21, wherein the duration of the pausing step is a least one second. ( col. 20, line 3,   “separation can occur very quickly …”within about 1 second” ;  Since the plug may by heated only after ( col. 20, line 3 ) the separation step is complete,  and since it may take as long as one second for separation to occur,  this teaches up to a one second pause before heating may commence.)

Regarding claim 23, Bowden teaches the separating and releasing method of claim 21,
 wherein more laser energy is applied during the second duration ( col. 32, line 5 , “4 seconds”; col 32, line 2, “200 watts”; 800 joules ) 
 than during the first duration. ( col. 31, lines 55-65;  12m/minute   scan speed;  95mm radius circular path ;  170 watts ; 455 joules )  
second duration:
energy in joules (J) = watts x time = 200W x 4 seconds = 800 J

first  duration:
path length (mm) = π2r = 3.14 x 2 x 95mm =  597mm
speed (mm/s) = 12m/minute =  12000mm/60s = 200 mm/s 
time = path length / speed = 597mm  / 200 mm/sec =  2.98 seconds 
energy in joules (J) = watts x time = 170W x 2.98s = 455 J











CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD V HISKES whose telephone number is (571)272-4693. The examiner can normally be reached M-F 7AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD V HISKES/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761
021522